In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00005-CV



             TOMMY W. DAVIS, Appellant

                           V.

    NORTHEAST TEXAS FARMERS CO-OP, Appellee



         On Appeal from the County Court at Law
                Hopkins County, Texas
               Trial Court No. CV 41189




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Tommy W. Davis, appellant, filed his notice of restricted appeal January 17, 2013. The

clerk’s record in this matter was due to be filed with this Court on or before February 22, 2013.

When no clerk’s record had been filed by February 22, our clerk’s office contacted the district

clerk and was informed that no payment and no arrangement for payment for the record’s

preparation had been made by Davis.

       Davis is not indigent and is, therefore, responsible for payment of the clerk’s record. See

TEX. R. APP. P. 20.1; 35.3(a)(2), (b)(3); 37.3(b). By letter dated March 25, 2013, and pursuant to

Texas Rule of Appellate Procedure 37.3(b), we provided Davis notice of and an opportunity to

cure this defect. Further, we warned Davis that, if we did not receive an adequate response to

our defect letter within ten days, this appeal would be subject to dismissal for want of

prosecution. See TEX. R. APP. P. 42.3(b), (c).

       We have received no communication from Davis. Pursuant to Texas Rule of Appellate

Procedure 42.3(b), we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 42.3(b).



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       May 7, 2013
Date Decided:         May 8, 2013




                                                 2